DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: the wireless communication device is configured to form two different basic service sets … in claim 35; and the processor is configured to adjust the PHY characteristics … in claim 39.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 6-9, 12, 15, 25, 30-33, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. (US 2013/0279381) in view of Gidvani et al. (US 2018/0220368, relying on the provisional application 62/453,768), Liu (US 2014/0003315) and Reichenbach et al. (US 2014/0118193).
Regarding Claim 1, Sampath teaches a method of wireless communication, implemented at a wireless device ([0034] access point (AP)) in a wireless network ([0034] wireless networks), comprising:
transmitting a plurality of first periodic beacon signals ([0064] a full beacon message may be sent periodically or at a dynamically chosen time) and a plurality of second periodic beacon signals ([0065] the AP 104 may transmit one or more shortened beacon messages; [0066] The transmit intervals may be constant and repetitive) that identify the wireless network ([0041] the beacon message may include, but is not limited to, such information as timestamp information to set a common clock, a peer-to-peer network identifier, a device identifier) and provide information for other wireless devices to associate or synchronize with the wireless network ([0042] a STA 106 may be required to associate with the AP 104 in order to send communications to and/or 
wherein the plurality of first periodic beacon signals is transmitted less frequently than the plurality of second periodic beacon signals ([0015] transmitting beacon messages of the short beacon message type at a first time interval, and transmitting full beacon messages of the full beacon message type at a second time interval, the second time interval equal to an integer multiple of the first time interval; FIG. 4),
wherein each of the plurality of first periodic beacon signals includes a complete set of information about the wireless network ([0061] The beacon message 300 may include all the information that the STA 106 requires. Accordingly, the STA 106 need only listen to this entire beacon message to obtain all the information the STA 106 requires),
wherein the transmission of the plurality of first periodic beacon signals is interspersed with the transmission of the plurality of second periodic beacon signals (FIG. 4; [0067] FIG. 4 illustrates a plurality of beacon messages transmitted by the AP 104 to STAs 106 (i.e., beacons B1, B2, B3 are interspersed with B1a, B1b, B2a, B2b …)).
However, Sampath does not teach wherein the plurality of first periodic beacon signals is transmitted using a non-high throughput (HT) physical frame having a first Physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU) format, wherein the plurality of second periodic beacon signals is transmitted using a high efficiency (HE) physical frame having a second PPDU format, wherein each of the plurality of second periodic beacon signals includes full information about the wireless network, wherein the first PPDU format is different from the second PPDU format; receiving a negative acknowledgement message indicating that a previously transmitted 
In an analogous art, Gidvani teaches wherein the plurality of first periodic beacon signals is transmitted using a non-high throughput (HT) physical frame ([0058] AP periodically broadcasts beacon frames in the legacy format) having a first Physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU) format ([0041] the term “frame” may include any frame, packet, or data unit such as, for example, protocol data units (PDUs), MAC protocol data units (MPDUs), aggregated MPDUs (A-MPDUs), and physical layer convergence procedure protocol data units),
wherein the plurality of second periodic beacon signals is transmitted using a high efficiency (HE) physical frame having a second PPDU format, wherein the first PPDU format is different from the second PPDU format ([0058] To provide support for both legacy and HE STAs, the AP 310 may transmit the same information (intended for one or more of the stations STA1-STA3) in the ER frame format and in a non-ER frame format. For example, the IEEE 802.11ax specification describes a dual beacon operation in which an HE AP periodically broadcasts beacon frames in the legacy format (such as to maintain connectivity with any legacy or HE STAs within a standard wireless range) and the ER format (such as to maintain connectivity with any HE STAs beyond the standard wireless range)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gidvani’s beacon signals of different formats with Sampath’s method in order to improve the performance of 
	The combination of Sampath and Gidvani does not teach wherein each of the plurality of second periodic beacon signals includes full information about the wireless network; receiving a negative acknowledgement message indicating that a previously transmitted second periodic beacon signal was not received by the wireless device; and adjusting a PHY characteristic of the plurality of second periodic beacon signals in response to a number of negative acknowledgement messages reaching a threshold.
	In an analogous art, Liu teaches wherein each of the plurality of second periodic beacon signals includes full information about the wireless network ([0043] short beacons are intended to provide network information to STAs already associated with the AP; [0055] The STA determines network information communicated by the AP based on (i) the processing of the first portion, and (ii) the processing of the second portion).

The combination of Sampath, Gidvani and Liu does not teach receiving a negative acknowledgement message indicating that a previously transmitted second periodic beacon signal was not received by the wireless device; and adjusting a PHY characteristic of the plurality of second periodic beacon signals in response to a number of negative acknowledgement messages reaching a threshold.
In an analogous art, Reichenbach teaches receiving a negative acknowledgement message indicating that a previously transmitted second periodic beacon signal was not received by the wireless device ([0022] If the sensor node, or any other receiver of the signals transmitted by the beacon, does not receive the transmission clear enough, it may inform the beacon of this, e.g. by requesting the signals to be re-sent by sending a negative acknowledgement, NACK, to the beacon); and adjusting a PHY characteristic of the plurality of second periodic beacon signals in response to a number of negative acknowledgement messages reaching a threshold ([0022] The beacon may then choose to increase the signal level of the transmission of the signals. Typically, the beacon has a number of different pre-determined signal levels which it may use for its transmissions, and when it receives a NACK for a transmission it may re-send that transmission using the next higher signal level. Additional NACKs 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Reichenbach’s method with Sampath’s method in order to save energy, reduce interference with other transmissions, and reduce the ware of the beacon transmitter (Reichenbach [0022]). Thus, a more efficient transmission mechanism with adjustable transmitting power can be achieved.

Regarding Claim 6, the combination of Sampath, Gidvani, Liu and Reichenbach, specifically Sampath teaches the plurality of second periodic beacon signals is transmitted using an OFDMA scheme ([0038] signals may be sent and received between the AP 104 and the STAs 106 in accordance with OFDM/OFDMA techniques).

Regarding Claim 7, Sampath does not teach the plurality of first periodic beacon signals is transmitted at a first coverage area and the plurality of second periodic beacon signals is transmitted at a second coverage area.
In an analogous art, Gidvani teaches the plurality of first periodic beacon signals is transmitted at a first coverage area and the plurality of second periodic beacon signals is transmitted at a second coverage area ([0044] the primary frame format may be generally associated with a higher signaling rate than the secondary frame format. On the other hand, the lower signaling rate of the secondary frame format may enable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gidvani’s beacon signals of different formats with Sampath’s method in order to improve the performance of wireless devices configured for multiple PHY formats. For example, by providing information in a first PHY format about TBTTs of a second PHY format, an HE AP may enable STAs operating in accordance with different PHY formats to implement changes to the BSS in a synchronized fashion. This may allow the AP to dynamically change one or more of its BSS parameters in response to changes or interference in the wireless environment. Furthermore, by temporarily disabling certain BSS features, an HE AP may enable STAs operating in accordance with different PHY formats to implement the changes to the BSS parameters according to their respective TBTTs. This may reduce the overhead required to signal and process changes to the BSS parameters (Gidvani [0039]). Moreover, due to the two different coverage areas, more flexibility is introduced to the network for serving the stations.

Regarding Claim 8, Sampath does not teach the first coverage area is different from the second coverage area.
In an analogous art, Gidvani teaches the first coverage area is different from the second coverage area ([0044] the primary frame format may be generally associated with a higher signaling rate than the secondary frame format. On the other hand, the lower signaling rate of the secondary frame format may enable the secondary frame 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gidvani’s beacon signals of different formats with Sampath’s method in order to improve the performance of wireless devices configured for multiple PHY formats. For example, by providing information in a first PHY format about TBTTs of a second PHY format, an HE AP may enable STAs operating in accordance with different PHY formats to implement changes to the BSS in a synchronized fashion. This may allow the AP to dynamically change one or more of its BSS parameters in response to changes or interference in the wireless environment. Furthermore, by temporarily disabling certain BSS features, an HE AP may enable STAs operating in accordance with different PHY formats to implement the changes to the BSS parameters according to their respective TBTTs. This may reduce the overhead required to signal and process changes to the BSS parameters (Gidvani [0039]). Moreover, due to the two different coverage areas, more flexibility is introduced to the network for serving the stations.

Regarding Claim 9, Sampath does not teach the plurality of first periodic beacon signals include a high-efficiency (HE) beacon to indicate existence of the plurality of second periodic beacon signals.
In an analogous art, Gidvani teaches the plurality of first periodic beacon signals include a high-efficiency (HE) beacon to indicate existence of the plurality of second periodic beacon signals ([0039] by providing information in a first PHY format about 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gidvani’s beacon signals of different formats with Sampath’s method in order to improve the performance of wireless devices configured for multiple PHY formats. For example, by providing information in a first PHY format about TBTTs of a second PHY format, an HE AP may enable STAs operating in accordance with different PHY formats to implement changes to the BSS in a synchronized fashion. This may allow the AP to dynamically change one or more of its BSS parameters in response to changes or interference in the wireless environment. Furthermore, by temporarily disabling certain BSS features, an HE AP may enable STAs operating in accordance with different PHY formats to implement the changes to the BSS parameters according to their respective TBTTs. This may reduce the overhead required to signal and process changes to the BSS parameters (Gidvani [0039]). Moreover, due to the two different coverage areas, more flexibility is introduced to the network for serving the stations.

Regarding Claim 12, the combination of Sampath, Gidvani, Liu and Reichenbach, specifically Sampath teaches determining the information at a PHY layer of the wireless device ([0088] the information discussed above for a synchronizing beacon may be sent in place of a service (SERVICE) field in a physical layer (PHY) preamble of a packet. In some aspects, the synchronizing beacon may be sent in a PHY layer preamble of a packet that consists only of a PHY header).

Regarding Claim 15, the combination of Sampath, Gidvani and Liu does not teach adjusting the PHY characteristic comprises any one or more of reducing a modulation and coding scheme (MCS) rate for the second periodic beacon signals, increasing a transmission power of the second periodic beacon signals, and adjusting a target default beacon transmission time (TDBTT) of each of the second periodic beacon signals.
In an analogous art, Reichenbach teaches adjusting the PHY characteristic comprises any one or more of reducing a modulation and coding scheme (MCS) rate for the second periodic beacon signals, increasing a transmission power of the second periodic beacon signals, and adjusting a target default beacon transmission time (TDBTT) of each of the second periodic beacon signals ([0022] The beacon may then choose to increase the signal level of the transmission of the signals. Typically, the beacon has a number of different pre-determined signal levels which it may use for its transmissions, and when it receives a NACK for a transmission it may re-send that transmission using the next higher signal level. Additional NACKs may lead to further increased signal levels until the maximum transmission power is used by the beacon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Reichenbach’s method with Sampath’s method in order to save energy, reduce interference with other transmissions, and reduce the ware of the beacon transmitter (Reichenbach [0022]). Thus, a more efficient transmission mechanism with adjustable transmitting power can be achieved.

Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 32, the claim is interpreted and rejected for the same reason as set forth in Claim 8.
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 36, the claim is interpreted and rejected for the same reason as set forth in Claim 12.
Regarding Claim 39, the claim is interpreted and rejected for the same reason as set forth in Claim 15.

Claims 3 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. in view of Gidvani et al., Liu, Reichenbach et al. and Cherian et al. (US 2013/0111044).
Regarding Claim 3, the combination of Sampath, Gidvani, Liu and Reichenbach does not teach the plurality of first periodic beacon signals is transmitted using a modulation efficiency that is less than that of the plurality of second periodic beacon signals.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cherian’s beacon signals of different modulation schemes with Sampath’s method so that a multiple-level beaconing scheme can improve utilization of system resources and reduce system overhead. The system is capable of efficiently provisioning and delivering a variety of information, e.g., usage, static/dynamic nature, and intended reception STA status, etc. to the STAs in the network, and therefore it increases medium access efficiency and provides power saving for both the transmitting APs and the receiving STAs.

Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in Claim 3.

Claims 10, 11, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. in view of Gidvani et al., Liu, Reichenbach et al. and Ramamurthy et al. (US 2015/0207578).

In an analogous art, Ramamurthy teaches the wireless device transmits a first basic service set identifier (BSSID) in the plurality of first periodic beacon signals and a second basic service set identifier (BSSID) in the plurality of second periodic beacon signals, wherein the first basic service set identifier and the second basic service set identifier are different ([0019] The WLAN access point 104 can provide for simultaneous communication in more than one radio frequency band using different radio frequency channels, with each radio frequency channel in each radio frequency band associated with a distinct BSSID. Thus, the WLAN AP 104 can act as two separate parallel AP's within the same common hardware unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ramamurthy’s different BSSID’s with Sampath’s method so that wireless access points can support communication via multiple wireless local area network communication protocols that use different radio frequency bands in parallel. With flexible use of different radio frequency channels in different radio frequency bands available to use in parallel by a client device, greater efficiency for management signaling and maintenance of radio links across different radio frequency bands can be desired (Ramamurthy [0004]).

Regarding Claim 11, the combination of Sampath, Gidvani, Liu and Reichenbach does not teach the wireless device forms two different basic service sets (BSSs).
In an analogous art, Ramamurthy teaches the wireless device forms two different basic service sets (BSSs) ([0019] The WLAN access point 104 can provide for simultaneous communication in more than one radio frequency band using different radio frequency channels, with each radio frequency channel in each radio frequency band associated with a distinct BSSID. Thus, the WLAN AP 104 can act as two separate parallel AP's within the same common hardware unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ramamurthy’s different BSSID’s with Sampath’s method so that wireless access points can support communication via multiple wireless local area network communication protocols that use different radio frequency bands in parallel. With flexible use of different radio frequency channels in different radio frequency bands available to use in parallel by a client device, greater efficiency for management signaling and maintenance of radio links across different radio frequency bands can be desired (Ramamurthy [0004]).

Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in Claim 10.
Regarding Claim 35, the claim is interpreted and rejected for the same reason as set forth in Claim 11.

s 13 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. in view of Gidvani et al., Liu, Reichenbach et al. and Koskela et al. (US 2014/0016478).
Regarding Claim 13, the combination of Sampath, Gidvani, Liu and Reichenbach does not teach the information further includes a value indicative of whether the wireless device is operating in a basic service set or an overlapped basic service set.
In an analogous art, Koskela teaches the information further includes a value indicative of whether the wireless device is operating in a basic service set or an overlapped basic service set ([0028] these devices must share communication channels not only with other devices that are members of their BSS, but also devices on the overlapping BSS. This results in what is known as an Overlapping Basic Service Set (OBSS) problem. In order to mitigate interference with overlapping networks, the access points 102, 106 may identify parameters of the overlapping networks to configure channel access parameters. The act of mitigating interference may include determining channel parameters so as to avoid interaction with overlapping networks entirely, reduce the likelihood of interference with overlapping networks, reduce the effect of interference from overlapping networks, or any other channel selection activity to reduce or avoid interference caused by overlapping networks; [0061] the apparatus may periodically transmit a beacon frame containing the scan parameters. As yet another alternative, the apparatus may directly transmit scan parameter data to the wireless station, such as in response to a change to the scan parameters. As a yet further alternative, the apparatus may indicate that the network utilizes a configurable set of OBSS scan parameters in a beacon frame).


Regarding Claim 37, the claim is interpreted and rejected for the same reason as set forth in Claim 13.

Claims 49-50, 53, 59-60, 63 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. in view of Gidvani et al., Cherian et al. and Reichenbach et al.
Regarding Claim 49, Sampath teaches a non-transitory computer readable program storage medium having code stored thereon, the code, when executed by a processor, causing the processor to implement a method ([0034] access point (AP); [0044] processor 204 that controls operation of the wireless device 202. The processor 204 may also be referred to as a central processing unit (CPU). Memory 206, which may include both read-only memory (ROM) and random access memory (RAM), may provide instructions and data to the processor 204) comprising:
transmitting a plurality of first periodic beacon signals ([0064] a full beacon message may be sent periodically or at a dynamically chosen time) and a plurality of second periodic beacon signals ([0065] the AP 104 may transmit one or more shortened a peer-to-peer network identifier, a device identifier) and provide information for other wireless devices to associate or synchronize with the wireless network ([0042] a STA 106 may be required to associate with the AP 104 in order to send communications to and/or receive communications from the AP 104. In one aspect, information for associating is included in a beacon message broadcast by the AP 104),
wherein the transmission of the plurality of first periodic beacon signals is interspersed with the transmission of the plurality of second periodic beacon signals (FIG. 4; [0067] FIG. 4 illustrates a plurality of beacon messages transmitted by the AP 104 to STAs 106 (i.e., beacons B1, B2, B3 are interspersed with B1a, B1b, B2a, B2b …)).
	However, Sampath does not teach wherein the plurality of first periodic beacon signals is transmitted using a non-high throughput (HT) physical frame having a first Physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU) format, wherein the plurality of second periodic beacon signals is transmitted using a high efficiency (HE) physical frame having a second PPDU format, wherein the plurality of first periodic beacon signals is transmitted using a modulation efficiency that is less than that of the plurality of second periodic beacon signals, wherein the first PPDU format is different from the second PPDU format; receiving a negative acknowledgement message indicating that a previously transmitted second periodic beacon signal was not received by the wireless device; and adjusting a PHY characteristic of the plurality of 
	In an analogous art, Gidvani teaches wherein the plurality of first periodic beacon signals is transmitted using a non-high throughput (HT) physical frame ([0058] AP periodically broadcasts beacon frames in the legacy format) having a first Physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU) format ([0041] the term “frame” may include any frame, packet, or data unit such as, for example, protocol data units (PDUs), MAC protocol data units (MPDUs), aggregated MPDUs (A-MPDUs), and physical layer convergence procedure protocol data units),
wherein the plurality of second periodic beacon signals is transmitted using a high efficiency (HE) physical frame having a second PPDU format, wherein the first PPDU format is different from the second PPDU format ([0058] To provide support for both legacy and HE STAs, the AP 310 may transmit the same information (intended for one or more of the stations STA1-STA3) in the ER frame format and in a non-ER frame format. For example, the IEEE 802.11ax specification describes a dual beacon operation in which an HE AP periodically broadcasts beacon frames in the legacy format (such as to maintain connectivity with any legacy or HE STAs within a standard wireless range) and the ER format (such as to maintain connectivity with any HE STAs beyond the standard wireless range)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gidvani’s beacon signals of different formats with Sampath’s method in order to improve the performance of wireless devices configured for multiple PHY formats. For example, by providing 
	The combination of Sampath and Gidvani does not teach wherein the plurality of first periodic beacon signals is transmitted using a modulation efficiency that is less than that of the plurality of second periodic beacon signals; receiving a negative acknowledgement message indicating that a previously transmitted second periodic beacon signal was not received by the wireless device; and adjusting a PHY characteristic of the plurality of second periodic beacon signals in response to a number of negative acknowledgement messages reaching a threshold.
In an analogous art, Cherian teaches wherein the plurality of first periodic beacon signals is transmitted using a modulation efficiency that is less than that of the plurality of second periodic beacon signals ([0171] An example beacon 205 can include a fast initial link setup (FILS) beacon. The transmission can be performed according to a schedule, for example multiple times within a target beacon transmission time (TBTT). In some implementations, to reduce the medium occupancy, these beacons 205 can be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cherian’s beacon signals of different modulation schemes with Sampath’s method so that a multiple-level beaconing scheme can improve utilization of system resources and reduce system overhead. The system is capable of efficiently provisioning and delivering a variety of information, e.g., usage, static/dynamic nature, and intended reception STA status, etc. to the STAs in the network, and therefore it increases medium access efficiency and provides power saving for both the transmitting APs and the receiving STAs.
The combination of Sampath, Gidvani and Cherian does not teach receiving a negative acknowledgement message indicating that a previously transmitted second periodic beacon signal was not received by the wireless device; and adjusting a PHY characteristic of the plurality of second periodic beacon signals in response to a number of negative acknowledgement messages reaching a threshold.
In an analogous art, Reichenbach teaches receiving a negative acknowledgement message indicating that a previously transmitted second periodic beacon signal was not received by the wireless device ([0022] If the sensor node, or any other receiver of the signals transmitted by the beacon, does not receive the transmission clear enough, it may inform the beacon of this, e.g. by requesting the signals to be re-sent by sending a negative acknowledgement, NACK, to the beacon); and adjusting a PHY characteristic of the plurality of second periodic beacon signals in response to a number of negative acknowledgement messages reaching a threshold 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Reichenbach’s method with Sampath’s method in order to save energy, reduce interference with other transmissions, and reduce the ware of the beacon transmitter (Reichenbach [0022]). Thus, a more efficient transmission mechanism with adjustable transmitting power can be achieved.

Regarding Claim 50, the combination of Sampath, Gidvani, Cherian and Reichenbach, specifically Sampath teaches wherein the plurality of first periodic beacon signals is transmitted less frequently than the plurality of second periodic beacon signals ([0015] transmitting beacon messages of the short beacon message type at a first time interval, and transmitting full beacon messages of the full beacon message type at a second time interval, the second time interval equal to an integer multiple of the first time interval; FIG. 4).

Regarding Claim 53, Sampath does not teach the plurality of first periodic beacon signals is transmitted at a first coverage area and the plurality of second periodic 
In an analogous art, Gidvani teaches the plurality of first periodic beacon signals is transmitted at a first coverage area and the plurality of second periodic beacon signals is transmitted at a second coverage area, and the first coverage area is different from the second coverage area ([0044] the primary frame format may be generally associated with a higher signaling rate than the secondary frame format. On the other hand, the lower signaling rate of the secondary frame format may enable the secondary frame format to be used for communications over greater distances than the primary frame format).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gidvani’s beacon signals of different formats with Sampath’s method in order to improve the performance of wireless devices configured for multiple PHY formats. For example, by providing information in a first PHY format about TBTTs of a second PHY format, an HE AP may enable STAs operating in accordance with different PHY formats to implement changes to the BSS in a synchronized fashion. This may allow the AP to dynamically change one or more of its BSS parameters in response to changes or interference in the wireless environment. Furthermore, by temporarily disabling certain BSS features, an HE AP may enable STAs operating in accordance with different PHY formats to implement the changes to the BSS parameters according to their respective TBTTs. This may reduce the overhead required to signal and process changes to the BSS parameters (Gidvani 

Regarding Claim 59, the combination of Sampath, Gidvani, Cherian and Reichenbach, specifically Sampath teaches the plurality of second periodic beacon signals is transmitted using an OFDMA scheme ([0038] signals may be sent and received between the AP 104 and the STAs 106 in accordance with OFDM/OFDMA techniques).

Regarding Claim 60, Sampath does not teach the plurality of first periodic beacon signals include a high-efficiency (HE) beacon to indicate existence of the plurality of second periodic beacon signals.
In an analogous art, Gidvani teaches the plurality of first periodic beacon signals include a high-efficiency (HE) beacon to indicate existence of the plurality of second periodic beacon signals ([0039] by providing information in a first PHY format about TBTTs of a second PHY format, an HE AP may enable STAs operating in accordance with different PHY formats to implement changes to the BSS in a synchronized fashion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gidvani’s beacon signals of different formats with Sampath’s method in order to improve the performance of wireless devices configured for multiple PHY formats. For example, by providing information in a first PHY format about TBTTs of a second PHY format, an HE AP may enable STAs operating in accordance with different PHY formats to implement changes 

Regarding Claim 63, the combination of Sampath, Gidvani, Cherian and Reichenbach, specifically Sampath teaches determining the information at a PHY layer of the wireless device ([0088] the information discussed above for a synchronizing beacon may be sent in place of a service (SERVICE) field in a physical layer (PHY) preamble of a packet. In some aspects, the synchronizing beacon may be sent in a PHY layer preamble of a packet that consists only of a PHY header).

Regarding Claim 65, the combination of Sampath, Gidvani and Cherian does not teach adjusting the PHY characteristic comprises any one or more of reducing a modulation and coding scheme (MCS) rate for the second periodic beacon signals, increasing a transmission power of the second periodic beacon signals, and adjusting a target default beacon transmission time (TDBTT) of each of the second periodic beacon signals.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Reichenbach’s method with Sampath’s method in order to save energy, reduce interference with other transmissions, and reduce the ware of the beacon transmitter (Reichenbach [0022]). Thus, a more efficient transmission mechanism with adjustable transmitting power can be achieved.

Claims 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. in view of Gidvani et al., Cherian et al., Reichenbach et al. and Ramamurthy et al.
Regarding Claim 61, the combination of Sampath, Gidvani, Cherian and Reichenbach does not teach the wireless device transmits a first basic service set identifier (BSSID) in the plurality of first periodic beacon signals and a second basic 
In an analogous art, Ramamurthy teaches the wireless device transmits a first basic service set identifier (BSSID) in the plurality of first periodic beacon signals and a second basic service set identifier (BSSID) in the plurality of second periodic beacon signals, wherein the first basic service set identifier and the second basic service set identifier are different ([0019] The WLAN access point 104 can provide for simultaneous communication in more than one radio frequency band using different radio frequency channels, with each radio frequency channel in each radio frequency band associated with a distinct BSSID. Thus, the WLAN AP 104 can act as two separate parallel AP's within the same common hardware unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ramamurthy’s different BSSID’s with Sampath’s method so that wireless access points can support communication via multiple wireless local area network communication protocols that use different radio frequency bands in parallel. With flexible use of different radio frequency channels in different radio frequency bands available to use in parallel by a client device, greater efficiency for management signaling and maintenance of radio links across different radio frequency bands can be desired (Ramamurthy [0004]).


In an analogous art, Ramamurthy teaches the wireless device forms two different basic service sets (BSSs) ([0019] The WLAN access point 104 can provide for simultaneous communication in more than one radio frequency band using different radio frequency channels, with each radio frequency channel in each radio frequency band associated with a distinct BSSID. Thus, the WLAN AP 104 can act as two separate parallel AP's within the same common hardware unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ramamurthy’s different BSSID’s with Sampath’s method so that wireless access points can support communication via multiple wireless local area network communication protocols that use different radio frequency bands in parallel. With flexible use of different radio frequency channels in different radio frequency bands available to use in parallel by a client device, greater efficiency for management signaling and maintenance of radio links across different radio frequency bands can be desired (Ramamurthy [0004]).

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. in view of Gidvani et al., Cherian et al., Reichenbach et al. and Koskela et al.
Regarding Claim 64, the combination of Sampath, Gidvani, Cherian and Reichenbach does not teach the information further includes a value indicative of 
In an analogous art, Koskela teaches the information further includes a value indicative of whether the wireless device is operating in a basic service set or an overlapped basic service set ([0028] these devices must share communication channels not only with other devices that are members of their BSS, but also devices on the overlapping BSS. This results in what is known as an Overlapping Basic Service Set (OBSS) problem. In order to mitigate interference with overlapping networks, the access points 102, 106 may identify parameters of the overlapping networks to configure channel access parameters. The act of mitigating interference may include determining channel parameters so as to avoid interaction with overlapping networks entirely, reduce the likelihood of interference with overlapping networks, reduce the effect of interference from overlapping networks, or any other channel selection activity to reduce or avoid interference caused by overlapping networks; [0061] the apparatus may periodically transmit a beacon frame containing the scan parameters. As yet another alternative, the apparatus may directly transmit scan parameter data to the wireless station, such as in response to a change to the scan parameters. As a yet further alternative, the apparatus may indicate that the network utilizes a configurable set of OBSS scan parameters in a beacon frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Koskela’s OBSS indication method with Sampath’s method so that the set of channel access parameters can instruct at the one or more of the wireless stations to avoid interference with the at .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2018/0213516) teaches method for performing active scanning in a WLAN.
Wang et al. (US 2016/0135199) teaches WiFi channel selection and subchannel selective transmissions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413